DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/2022, 3/9/2022 and 4/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 21, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). In the present instance, claim term of “wherein the carrier structure is coupled with the lens group such that the carrier structure and the lens group are moveable together relative to the image sensor” (line 12-14) recites the broad recitation, and the claim also recites “…configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis” (line 20-22) which is the narrower statement of the range/limitation.

Claims 22-27 are rejected as containing the deficiencies of claim 21 through their dependency from claim 21.

Claim 28 has the same undefined issues (in lines of 16-18, 24-26 and 31-32) as that of claim 21.
Claims 29-34 are rejected as containing the deficiencies of claim 28 through their dependency from claim 28.

Claim 35 has the same undefined issues (in lines of 3-5, 12-14, and 18-19) as that of claim 21.
Claims 36-40 are rejected as containing the deficiencies of claim 35 through their dependency from claim 35.

Regarding claim 27, the term of “the inner frame to the outer frame” (line 2) is indefinite and lacks antecedent. Claim 27 depends on claim 25 and then claim 21, but neither claim 25 nor claim 21 cites “an inner frame” or “an outer frame”.

 Claim 34 has the same undefined issues (in line 2) as that of claim 27.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

    	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
	(A) Claims 21- 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent US 110969652. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10969652 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

	Claims 1, 2 and 6 of US patent 10969652 teaches independent claims 21,  28 and 35 of instant application; and claims 1-20 of US patent 10969652 teach dependent claims 22-27, 29-34 and 36-40 of instant application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-20 of US patent US 10969652, since they include the structure and numerical conditions of claims 21-40 of this application.
 
	(B) Claims 21- 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent US 11092773. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 11092773 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

	Claims 1, 2 and 6 of US patent 11092773 teaches independent claims 21,  28 and 35 of instant application; and claims 1-20 of US patent 11092773 teach dependent claims 22-27, 29-34 and 36-40 of instant application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-20 of US patent US 11092773, since they include the structure and numerical conditions of claims 21-40 of this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-32 and 34- 39 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al (US 20120249815) in a view of Avivi et al (US 20180120674).

Regarding Claim 21, Bohn teaches a camera (abstract; fig. 3), comprising: 

a folded optics arrangement to fold a path of light (fig. 3, 304, middle drawing), the folded optics arrangement comprising: 
a first prism (fig. 3, 328); 
a second prism (fig. 3, 330); and 
a lens group disposed between the first prism and the second prism, wherein the lens group includes one or more lens elements that define an optical axis (fig. 3, the lens in 324);
 
an image sensor to capture light that has passed through the first prism, the lens group, and the second prism (fig. 3, 326- image sensor, 314-light to 326);
 
carrier structure that at least partially encircles the folded optics arrangement (fig. 3, lens holder/tube in 324), wherein the carrier structure is coupled with the lens group (fig. 3, 324, --lens in holder/tube) such that the carrier structure and the lens group are moveable together relative to the image sensor (¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image); and 

an actuator to move the lens group along multiple axes (¶[0028], line 14-18, the imaging lens of the camera lens module can be tilted with implementation of any one or combination of a MEMS actuator, VCM actuator, Piezo actuator, or other type of tilting mechanism; ¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image). 

But Bohn does not specifically disclose that wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.

However, Avivi teaches camera modules (abstract; fig. 3A and fig.5A), wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn by the camera module of Avivi for the purpose to have a folded camera module with both AF and OIS mechanisms, where the incorporation of such mechanisms and capabilities should follow standard manufacturing processes and should not result in penalty in camera height (¶[0009], line 1-7).

Regarding Claim 22, Bohn - Avivi combination teaches that the camera of claim 21, wherein the actuator comprises: 

a first optical image stabilization (OIS) voice coil motor (VCM) that comprises a first portion of the first set of coils and a first portion of the first set of magnets, wherein the first OIS VCM is configured to move the lens group in at least a first direction orthogonal to the optical axis; and a second OIS VCM that comprises a second portion of the first set of coils and a second portion of the first set of magnets, wherein the second OIS VCM is configured to move the lens group in at least a second direction that is orthogonal to the first direction and orthogonal to the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…, as disclosed in Avivi).

Regarding Claim 23, Bohn - Avivi combination teaches that the camera of claim 21, wherein: the carrier structure comprises an inner frame to which at least one coil of the one or more coils is attached (fig. 3A-C, 334; ¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 24, Bohn - Avivi combination teaches that the camera of claim 23, wherein the camera further comprises: an outer frame to which at least one magnet of the one or more magnets is attached, wherein the outer frame at least partially encircles the inner frame (fig. 3A-C, 320a-b, 326a-d, 322, 332, as disclosed in Avivi), wherein the outer frame at least partially encircles the inner frame (¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 25, Bohn - Avivi combination teaches that the camera of claim 21, further comprising: a suspension arrangement to suspend the lens group and allow movement of the lens group along the multiple axes (fig. 3A-C, 316a-d;  ¶[0034], line 1-41, The lens-prism actuation assembly includes a hanging structure 316 comprising four flexible hanging members 316a-d that hang the lens-barrel unit between vertical sections 312a or 312b rigidly coupled to a base 318 and to a moving support structure 330. Hanging structure 316 allows X-Y motion as known in the art, as disclosed in Avivi).

Regarding Claim 27, Bohn - Avivi combination teaches that the camera of claim 25, wherein the suspension arrangement comprises: flexure arms to mechanically connect the inner frame to the outer frame, the flexure arms extending along a plane that is parallel to the image sensor (¶[0034], line 1-41, The lens-prism actuation assembly includes a hanging structure 316 comprising four flexible hanging members 316a-d that hang the lens-barrel unit between vertical sections 312a or 312b rigidly coupled to a base 318 and to a moving support structure 330. Members 316a-d may be in the form of four wires and may be referred to as "wire springs" or "poles".  Hanging structure 316 allows X-Y motion as known in the art.  Support structure 330 is shown exemplarily as having a U-shape, with two side members 320a and 320b and a back frame 322.  The back panel is positioned at a second end 321 of the folded camera module, which is opposite to the first end along the first optical axis.  Hanging members 316a-d extend between vertical sections 312a and 312b and side members 320a and 320b, as disclosed in Avivi). 

Regarding Claim 28, Bohn teaches a device (abstract; fig. 3), comprising: 

one or more processors (fig. 7, 710, 712, 720);
memory storing program instructions executable by the one or more processors to control operation of a camera (fig. 7, 724, 718, 720, 710, 712, 722);; and 

the camera (fig. 3), comprising: 
a folded optics arrangement to fold a path of light (fig. 3, 304, middle drawing), the folded optics arrangement comprising: 
a first prism (fig. 3, 328);  
a second prism (fig. 3, 330); and 
a lens group disposed between the first prism and the second prism, wherein the lens group includes one or more lens elements that define an optical axis (fig. 3, the lens in 324);
an image sensor to capture light that has passed through the first prism, the lens group, and the second prism (fig. 3, 326- image sensor, 314-light to 326);
 
a carrier structure that at least partially encircles the folded optics arrangement (fig. 3, lens holder/tube in 324), wherein the carrier structure is coupled with the lens group (fig. 3, 324, --lens in holder/tube) such that the carrier structure and the lens group are moveable together relative to the image sensor (¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image); and 

an actuator to move the lens group along multiple axes (¶[0028], line 14-18, the imaging lens of the camera lens module can be tilted with implementation of any one or combination of a MEMS actuator, VCM actuator, Piezo actuator, or other type of tilting mechanism; ¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image).

But Bohn does not specifically disclose that wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.

However, Avivi teaches camera modules (abstract; fig. 3A and fig.5A), wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn by the camera module of Avivi for the purpose to have a folded camera module with both AF and OIS mechanisms, where the incorporation of such mechanisms and capabilities should follow standard manufacturing processes and should not result in penalty in camera height (¶[0009], line 1-7).

Regarding Claim 29, Bohn - Avivi combination teaches that the device of claim 28, wherein the actuator comprises: 

a first optical image stabilization (OIS) voice coil motor (VCM) that comprises a first portion of the first set of coils and a first portion of the first set of magnets, wherein the first OIS VCM is configured to move the lens group in at least a first direction orthogonal to the optical axis; and a second OIS VCM that comprises a second portion of the first set of coils and a second portion of the first set of magnets, wherein the second OIS VCM is configured to move the lens group in at least a second direction that is orthogonal to the first direction and orthogonal to the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…, as disclosed in Avivi).

Regarding Claim 30, Bohn - Avivi combination teaches that the device of claim 28, wherein: the carrier structure comprises an inner frame to which at least one coil of the one or more coils is attached (fig. 3A-C, 334; ¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 31, Bohn - Avivi combination teaches that the device of claim 30, wherein the camera further comprises: an outer frame to which at least one magnet of the one or more magnets is attached, wherein the outer frame at least partially encircles the inner frame (fig. 3A-C, 320a-b, 326a-d, 322, 332, as disclosed in Avivi), wherein the outer frame at least partially encircles the inner frame (¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 32, Bohn - Avivi combination teaches that the device of claim 28, wherein the camera further comprises: a suspension arrangement to suspend the lens group and allow movement of the lens group along the multiple axes (fig. 3A-C, 316a-d;  ¶[0034], line 1-41, The lens-prism actuation assembly includes a hanging structure 316 comprising four flexible hanging members 316a-d that hang the lens-barrel unit between vertical sections 312a or 312b rigidly coupled to a base 318 and to a moving support structure 330. Hanging structure 316 allows X-Y motion as known in the art, as disclosed in Avivi).

Regarding Claim 34, Bohn - Avivi combination teaches that the device of claim 32, wherein the suspension arrangement comprises: flexure arms to mechanically connect the inner frame to the outer frame, the flexure arms extending along a plane that is parallel to the image sensor (¶[0034], line 1-41, The lens-prism actuation assembly includes a hanging structure 316 comprising four flexible hanging members 316a-d that hang the lens-barrel unit between vertical sections 312a or 312b rigidly coupled to a base 318 and to a moving support structure 330. Members 316a-d may be in the form of four wires and may be referred to as "wire springs" or "poles".  Hanging structure 316 allows X-Y motion as known in the art.  Support structure 330 is shown exemplarily as having a U-shape, with two side members 320a and 320b and a back frame 322.  The back panel is positioned at a second end 321 of the folded camera module, which is opposite to the first end along the first optical axis.  Hanging members 316a-d extend between vertical sections 312a and 312b and side members 320a and 320b, as disclosed in Avivi).

Regarding Claim 35, Bohn teaches a system (abstract; fig. 3), comprising: 

a carrier structure, wherein the carrier structure is coupled with a lens group that includes one or more lens elements that define an optical axis (fig. 3, lens holder/tube in 324) such that the carrier structure and the lens group are moveable together relative to an image sensor configured to capture light that has passed through the lens group (¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image); and 

an actuator to move the lens group along multiple axes (¶[0028], line 14-18, the imaging lens of the camera lens module can be tilted with implementation of any one or combination of a MEMS actuator, VCM actuator, Piezo actuator, or other type of tilting mechanism; ¶[0033], line 1-15, A zoom mechanism can be implemented to translate the camera lens module parallel along the optical axis of the camera to increase or decrease the distance between the camera lens module 324 and the image sensor 326 to effectuate magnification of the image).

But Bohn does not specifically disclose that wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.

However, Avivi teaches camera modules (abstract; fig. 3A and fig.5A), wherein the actuator comprises: a first set of one or more coils attached to the carrier structure and a first set of one or more magnets configured stationary with respect to the image sensor, wherein the first set of one or more coils and the first set of one or more magnets are configured to move the carrier structure and the lens group in one or more directions orthogonal to the optical axis; and a second set of one or more coils attached to the carrier structure and a second set of one or more magnets configured stationary with respect to the image sensor, wherein the second set of one or more coils and the second set of one or more magnets are configured to move the carrier structure and the lens group along the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn by the camera module of Avivi for the purpose to have a folded camera module with both AF and OIS mechanisms, where the incorporation of such mechanisms and capabilities should follow standard manufacturing processes and should not result in penalty in camera height (¶[0009], line 1-7).

Regarding Claim 36, Bohn - Avivi combination teaches that the system of claim 35, wherein the actuator comprises: 

a first optical image stabilization (OIS) voice coil motor (VCM) that comprises a first portion of the first set of coils and a first portion of the first set of magnets, wherein the first OIS VCM is configured to move the lens group in at least a first direction orthogonal to the optical axis; and a second OIS VCM that comprises a second portion of the first set of coils and a second portion of the first set of magnets, wherein the second OIS VCM is configured to move the lens group in at least a second direction that is orthogonal to the first direction and orthogonal to the optical axis.
(fig. 3A-C, 328a-d, 326a-d, and movement arrows; ¶[0036], line 1-36, the lens-prism actuation assembly comprises four actuators (e.g. voice coil motors or "VCM"s), each actuator including a respective magnet and coil.  Thus, a first actuator comprises a magnet 326a and a coil 328a, a second actuator comprises a magnet 326b and a coil 328b, a third actuator comprises a magnet 326c and a coil 328c and a fourth actuator comprises a magnet 326d and a coil 328d.  The first, second and third actuators are operable to impart to the lens-prism unit an in-plane motion relative to base 318 in substantially the X-Y plane, e.g. for OIS.  These actuators are also operable to avoid lens-prism unit rotation (tilt) motion around the Z-axis.  The fourth actuator is a "side" actuator, operable to impart the lens-prism unit a motion along the Z-axis for focusing (i.e. for autofocus)…, as disclosed in Avivi).

Regarding Claim 37, Bohn - Avivi combination teaches that the system of claim 35, wherein: the carrier structure comprises an inner frame to which at least one coil of the one or more coils is attached (fig. 3A-C, 334; ¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 38, Bohn - Avivi combination teaches that the system of claim 37, further comprising: an outer frame to which at least one magnet of the one or more magnets is attached, wherein the outer frame at least partially encircles the inner frame (fig. 3A-C, 320a-b, 326a-d, 322, 332, as disclosed in Avivi), wherein the outer frame at least partially encircles the inner frame (¶[0036], line 1-36, coil 328d is positioned on a side board 334 that is rigidly attached to side member 320b, as disclosed in Avivi).

Regarding Claim 39, Bohn - Avivi combination teaches that the system of claim 35, further comprising: a suspension arrangement to suspend the lens group and allow movement of the lens group along the multiple axes (fig. 3A-C, 316a-d;  ¶[0034], line 1-41, The lens-prism actuation assembly includes a hanging structure 316 comprising four flexible hanging members 316a-d that hang the lens-barrel unit between vertical sections 312a or 312b rigidly coupled to a base 318 and to a moving support structure 330. Hanging structure 316 allows X-Y motion as known in the art, as disclosed in Avivi).

Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al (US 20120249815) in a view of Avivi et al (US 20180120674), further in a view of Minamisawa et al (US 20130201559).

Regarding Claim 26, Bohn - Avivi combination discloses as set forth above but does not specifically disclose that the camera of claim 25, wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure; and suspension wires, wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring; and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group.

However, Minamisawa teaches lens drive device (abstract; fig. 1 and fig. 5), 
wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure (fig. 5, 8-leaf spring, 3); and suspension wires (fig. 5, 10),  
wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring (fig 5, 10, 8d); and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group (fig. 5, 10, 18).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn - Avivi combination by the lens drive device of Minamisawa for the purpose to provide a structure of the lens drive device which is capable of driving a lens in the optical axis direction and correcting a shake (¶[0006], line 1-4).

Regarding Claim 33, Bohn - Avivi combination discloses as set forth above but does not specifically disclose that the camera of claim 32, wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure; and suspension wires, wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring; and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group.

However, Minamisawa teaches lens drive device (abstract; fig. 1 and fig. 5), 
wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure (fig. 5, 8-leaf spring, 3); and suspension wires (fig. 5, 10),  
wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring (fig 5, 10, 8d); and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group (fig. 5, 10, 18).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn - Avivi combination by the lens drive device of Minamisawa for the purpose to provide a structure of the lens drive device which is capable of driving a lens in the optical axis direction and correcting a shake (¶[0006], line 1-4).

Regarding Claim 40, Bohn - Avivi combination discloses as set forth above but does not specifically disclose that the camera of claim 39, wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure; and suspension wires, wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring; and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group.

However, Minamisawa teaches lens drive device (abstract; fig. 1 and fig. 5), 
wherein the suspension arrangement comprises: a leaf spring attached to the carrier structure (fig. 5, 8-leaf spring, 3); and suspension wires (fig. 5, 10),  
wherein a suspension wire of the suspension wires comprises: a first end portion attached to the leaf spring (fig 5, 10, 8d); and a second end portion attached to a fixed structure that is stationary relative to movement of the lens group (fig. 5, 10, 18).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera device of Bohn - Avivi combination by the lens drive device of Minamisawa for the purpose to provide a structure of the lens drive device which is capable of driving a lens in the optical axis direction and correcting a shake (¶[0006], line 1-4).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872